DETAILED ACTION
Applicants´ submission filed on January 27, 2021 has been entered.  Claims 1-12 and 14-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 2, 5, 7, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McBurney et al. (U.S. Pat. No. 5,646,857, hereinafter “McBurney”) in view of Hussain et al. (U.S. Pat. Publ. No. 2015/123595, hereinafter “Hussain”).
Specifically, regarding Claim 1, McBurney discloses a method for calibrating a pressure sensor of a mobile device (mobile user; Abstract), the method comprising: determining a first estimated altitude of the mobile device without using any measurement from the pressure sensor of the mobile device (col. 10, ll. 47-50), generating a second estimated altitude of the mobile device using a measurement from the pressure sensor (col. 10, ll. 21-23, col. 12, ll. 7-10), estimating a pressure sensor error of the pressure sensor using the first estimated altitude and the second estimated altitude (col. 10, ll. 23-26), and using the pressure sensor error to determine a calibration value for adjusting one or more measurements from the pressure sensor (col. 10, line 63, through col. 11, line 10).  McBurney does not disclose the claimed first estimated altitude determination.
However, Hussain discloses that a first estimated altitude is determined by: identifying a time period during which the measurement from the pressure sensor is measured on a first day, identifying a stored position that is associated with the time period, wherein the stored position includes an estimate of an altitude the mobile device was at during the time period on another day that precedes the first day, and determining the first estimated altitude using the estimate of the altitude.  See, e.g., ¶ [0037] of Hussain, wherein data capture component 411 receives the context information and stores the context information as charging history data 412, charging history data 412 may include data of each particular charging activity including a period (i.e., the time period) of the day a charge was initiated, location, and/or motion (e.g., latitude/longitude; identifying a stored position that is associated with the time period), etc., since charging history data 412 includes data of each particular charging activity, the stored position also includes an estimate of a position the mobile device was at during the time period on a second day that precedes the first day.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussain with the method of McBurney to utilize stored location history to determine current parameters when a reading error is present.
Regarding Claim 2, McBurney discloses that the method comprises adjusting a measurement from the pressure sensor by the calibration value (col. 12, ll. 13-17).
Regarding Claim 5, McBurney discloses that the pressure sensor error is estimated by: determining a difference in distance between the first estimated altitude and the second estimated altitude, determining an estimated difference in pressure between the first estimated altitude and the second estimated altitude by applying a scaling factor to the difference in distance, and setting the pressure sensor error to the estimated difference in pressure, wherein the method further comprises adjusting a measurement from the pressure sensor by the calibration value (col. 10, ll. 33-62; for the measurement to be useful, one must calibrate the sensor 27 by estimating the mean of the sensor error B(tk); this is done by the difference [i.e., estimating a sensor error of the sensor using the first estimated  position and the second estimated position] between the altitude [altitude information belongs to position information, i.e., generating a second estimated position of the mobile device using a measurement from the sensor] measured by the sensor and an altitude [i.e., determining a first position estimate of the mobile device without using any measurement from the sensor of the mobile device] generated by an independent measurement, and the estimate of the bias error is then removed from the altimeter output value to produce a calibrated altimeter value [i.e., using the sensor error to determine a calibration value for adjusting measurements from the sensor].
Regarding Claim 7, McBurney discloses that the pressure sensor produces an inaccurate measurement of pressure relative to true pressure (col. 10, ll. 44-45).
Regarding Claim 8, McBurney discloses that the first estimated altitude further comprises using positioning signals received from beacons of a satellite system or a network of terrestrial transmitters (col. 10, ll. 47-50).
Regarding Claim 14, McBurney discloses substantially all of the limitations of the present invention, but does not disclose the claimed determining.  However, Hussain discloses that determining the first estimated altitude further comprises: determining that a battery of the mobile device is charging on the first day, identifying a time period during which the battery of the mobile device is charging, identifying a stored position that is associated with the time period during which the battery of the mobile device is charging (¶¶ [0037]-[0038]; since charging history data 412 includes data of each particular charging activity, the stored position also includes an estimate of a position the mobile device was at during the time period on a second day that precedes the first day), wherein the stored position includes an estimate of an altitude the mobile device was at when the battery of the mobile device was charging during the time period on another day that precedes the first day, and determining the first estimated altitude using the estimate of the altitude the mobile device was at when the battery of the mobile device was charging (¶¶ [0037]-[0038]; since charging history data 412 includes data of each particular charging activity, the stored position also includes an estimate of a position the mobile device was at during the time period on a second day that precedes the first day).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hussain with the device of McBurney to compare charge history data to a current context information to predict a charging duration. 
Regarding Claim 20, McBurney discloses a system for calibrating a pressure sensor of a mobile device, the system comprising: the pressure sensor, and one or more machines, coupled to the pressure sensor, that are operable to perform the method of Claim 1 (col. 7, ll. 38-50).

Claims 3, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Burgett et al. (U.S. Pat. No. 7,429,948, hereinafter “Burgett”).
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention but does not disclose the claimed error, value, and media.
However, Burgett discloses (i) that using the pressure sensor error to determine a calibration value for adjusting one or more measurements from the pressure sensor comprises: retrieving one or more previously estimated sensor errors of the pressure sensor from storage (col. 4, ll. 65 - col. 5, line 1), computing an average sensor error by averaging the estimated sensor error and the one or more previously estimated sensor errors, and using the average sensor error as the calibration value (col. 5, ll. 5-22), as recited in Claim 3, and (ii) that the calibration value is determined by: setting the calibration value to the pressure sensor error or an average of the pressure sensor error and other previously stored sensor errors (col. 5, ll. 17-21), as recited in Claim 6, and (iii) one or more non-transitory machine-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to implement the method of claim 1 (inherently disclosed at col. 3, ll. 30-32), as recited in Claim 19.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burgett and Hussain with the method of McBurney to improve calibration accuracy.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Wolf et al. (U.S. Pat. No. 2015/0127287A1, hereinafter “Wolf”).
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention but does not disclose the claimed determination. 
However, Wolf discloses that the calibration value is determined by: identifying a pressure sensor calibration equation that includes calibration coefficient values (FIG. 7 and ¶¶ [0052]-[0053]), identifying temperature measurements of the pressure sensor and corresponding sensor error measurements for the pressure sensor (¶¶ [0038], [0052]-[0053]), wherein each temperature measurement of the identified temperature measurements was measured when the pressure sensor made a corresponding measurement of pressure that was used to determine a corresponding sensor error measurement of the identified sensor error measurements (FIG. 7 shows a plot of observed pressure measurement errors at different combinations of temperature and pressure, the observed errors and reported measurements of pressure and temperature are stored 608, and multiple measurements are made at different times for the same combinations), determining calibration coefficient adjustment values by performing a polynomial fit using the identified temperature measurements and corresponding sensor error measurements a mathematical model is selected to fit the observed error as a function of reported pressure and temperature 609; coefficients (i.e., a pressure sensor calibration equation that includes calibration coefficient values) for the model that provide the best fit to error as a function of temperature and pressure are determined 610), determining an adjusted pressure sensor calibration equation by using the calibration coefficient adjustment values to adjust the calibration coefficient values of the pressure sensor calibration equation, and determining the calibration value using the adjusted pressure sensor calibration equation, wherein the method further comprises adjusting a measurement from the pressure sensor by the calibration value (residual errors are computed after the model [observed error E] is subtracted 611 and, if the values of residuals are not desired, a new mathematical model is selected 613, and the above steps are repeated for that new mathematical model [i.e., determining the calibration value using the adjusted sensor calibration equation]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolf with the method of McBurney and Hussain to ensure accurate calibration measures are provided.                                                                                       

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Forutanpour et al. (U.S. Pat. No. 8,412,158, hereinafter “Forutanpour”).
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.
However, Forutanpour discloses that determining the first estimated altitude further comprises: identifying an event, a thing, or a condition (mobile device 101 is plugged into a charger; col. 8, ll. 54-65 and FIGS. 1 and 5), identifying an altitude of a stored position that is associated with the identified event, thing or condition (col. 8, ll. 58-61), receiving the altitude of the stored position (as the GPS is compared to previous charging locations).
Although Forutanpour does not disclose determining the first estimated altitude using an altitude of the stored position, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forutanpour with the teachings of McBurney and Hussain before the effective filing date of the claimed invention to utilize a stored location altitude to compensate for an erroneous location determination.  
Regarding Claim 18, and as discussed above, the combination of McBurney and Hussain discloses the claimed determining, generating, estimating, and using (see Claim 1 discussed above), but does not disclose the claimed first estimated altitude determination. 
However, Forutanpour discloses determining that a battery of the mobile device is charging (col. 8, ll. 55-58), determining an initial estimated position of the mobile device using positioning signals from beacons of a satellite system or a network of terrestrial transmitters (via GPS; col. 8, ll. 55-58), wherein the initial estimated position is generated in response to determining that the battery of the mobile device is charging (col. 8, ll. 58-59), identifying a stored position that is within a threshold amount of distance from the initial estimated position (inherent as the GPS location is determined to be at a different location when checked against previous histories; col. 8, ll. 59-60), and determining that the first estimated altitude is an altitude of the stored position (e.g., when it is determined that the mobile device 101 is being charged at a same GPS location).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Forutanpour with the teachings of McBurney and Hussain to utilize a stored location altitude to compensate for an erroneous location determination.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Zhao et al. (U.S. Pat. No. 7,991,405, hereinafter “Zhao”).
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.
However, Zhao discloses that the first estimated altitude further comprises: determining whether the mobile device is inside a building, after determining that the mobile device is inside the building, determining a floor of the building at which the mobile device resides, and identifying an altitude of the floor, wherein the first estimated altitude is the altitude of the floor or the altitude of the floor adjusted by a predefined value (Abstract; col. 6, II. 9-24).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with the device of McBurney and Hussain to determine a floor location of a mobile device to assist in emergency situations.
Regarding Claim 11, the combination of McBurney and Hussain discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.  However, Zhao discloses that a first estimated altitude further comprises: determining whether the mobile device is outside, and after determining that the mobile device is outside, determining a ground-level altitude, wherein the first estimated altitude is the ground-level or the ground level adjusted by a predefined value (inherently disclosed at col. 2, II. 39-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with the device of McBurney to determine an elevation of a mobile device to assist in emergency situations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Zhao and further in view of Vartanian et al. (U.S. Pat. No. 8,174,931, hereinafter “Vartanian”). 
The combination of McBurney, Hussain, and Zhao discloses substantially all of the limitations of the present invention but does not disclose the claimed determination.
However, Vartanian discloses that determining whether the mobile device is outside comprises: estimating a non-vertical velocity of the mobile device, determining whether the estimated velocity exceeds a threshold amount of velocity, and upon determining that the estimated velocity exceeds the threshold amount of velocity, determining that the mobile device is outside (col. 5, II. 45-63, col. 6, II. 31-37, col. 7, II. 25-28).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vartanian with the device of McBurney, Hussain, and Zhao to track object devices indoors for applications such as safety, e-business, gaming, directions, or the like.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Winters (U.S. Pat. No. 8,706,131).
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention, but does not disclose the claimed first estimated altitude.
However, Winters discloses that determining the first estimated altitude further comprises: recording movement by the mobile device, determining that the recorded movement by the mobile device matches one or more stored values of previous movement by the mobile device, identifying a stored position that is associated with the one or more stored values of previous movement by the mobile device, wherein the stored position includes an estimate of an altitude the mobile device arrived at after the one or more stored values of movement were recorded, and determining the first estimated altitude using the estimate of the altitude (Abstract, FIG. 4, col. 7, II. 4-21, col. 14, II. 4-19) the mobile device arrived at after the one or more stored values of previous movement were recorded (e.g., historic data; col. 7, ll. 11-12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winters with the device of McBurney and Hussain to optimize mobile communications service parameters based on predictive information.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of McBurney and Hussain in view of Vartanian.
The combination of McBurney and Hussain discloses substantially all of the limitations of the present invention, but does not disclose the claimed first estimated altitude.
However, Vartanian discloses (i) determining the first estimated altitude further comprises: determining that the mobile device is connected to a local area network, identifying a stored position that is associated with the local area network (inherent as a network is required for object device 402; FIG. 4), wherein the stored position includes an estimate of an altitude the mobile device was at when the mobile device was previously connected to the local area network (“prior location information”; col. 10, II. 11-13), and determining the first estimated altitude using the estimate of the altitude (the mobile device was at when the mobile device was previously connected to the local area network col. 10, ll. 10-14), as recited in Claim 16.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vartanian with the device of McBurney and Hussain to track object devices indoors for applications such as safety, e-business, gaming, directions, or the like. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.     
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833